Citation Nr: 1826738	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  15-14 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

The Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In April 2018, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge sitting in St. Louis, Missouri.


FINDINGS OF FACT

Resolving reasonable doubt in his favor, the Veteran's bilateral hearing loss disability is attributable to service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hearing loss disability have been met.  38 U.S.C. §§ 1110, 5107 (b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and to Assist

The Veteran's claim for entitlement to service connection for a bilateral hearing loss disability is being granted herein.  As such, the Board finds that any error related to the VCAA with regard to this claim is moot.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

The Veteran seeks service connection for a bilateral hearing loss disability.  After a review of the claim file and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.304.  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  See Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service, if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability. 

The record shows that the Veteran currently has a bilateral hearing loss disability for VA purposes.  See VA examination, August 2015.  The Veteran contends that he was exposed to high noise levels while in service.  The Veteran's DD-214 shows that he served as an armor crewman.  He indicates that while in service his duties included exposure to artillery fire, and driving tanks and firing them.  See VA Form 9, April 2015.  The Board concedes noise exposure in service.

Therefore, the remaining question on appeal is whether the currently diagnosed bilateral hearing loss disability is related to the noise exposure in service.  In this regard, the Board finds that the Veteran's currently diagnosed bilateral hearing loss disability is traceable to military service and service connection for bilateral hearing loss disability is warranted.  The Board points to private medical opinions from July 2012 and 2013, linking the Veteran's hearing loss to noise exposure while in service.  Indeed, the July 2013 opinion states that there is clearly a greater than 50 percent chance that the Veteran's bilateral hearing loss is related to service, and that it is within a reasonable medical certainty that the Veteran's hearing loss is the result of service noise exposure.

The Veteran's family has submitted statements regarding his hearing loss.  Indeed, A.J.R., his sister-in-law since 1968, stated that the Veteran has always had difficulty hearing since she has known him.  Similarly, the Veteran's son, C.S., submitted a statement saying that his father has had a hard time hearing since he can remember.  This was echoed by the Veteran's other son, K.S., who described having difficulty having conversations with his father growing up because of his hearing.  In addition, the Veteran's spouse stated that she has noticed her husband's hearing problem since they started dating in May 1968.

The Board acknowledges the June 2012 and August 2015 VA medical opinions that state that the Veteran's bilateral hearing loss disability is less likely than not related to military noise exposure.  However, the Board affords these opinions less probative weight.  The June 2012 VA examiner appears to rely on contradictory facts.  For example, the examiner states that hearing loss occurred prior to service, but also states that the Veteran had normal hearing at separation.  The examiner does not address this discrepancy.  The August 2015 examination is similarly inadequate as it is based primarily on the fact that the Veteran had normal hearing bilaterally at entrance and separation from service.  The fact that there was no hearing loss in service is not dispositive of the issue and an opinion based on this fact is inadequate.  See Hensley, supra.  In addition, the Board notes that the examiner states that there is no way to say without speculation what cause the Veteran's hearing loss.

The Board is left with a record which shows the Veteran had noise exposure in service and is currently diagnosed with a bilateral hearing loss disability which cannot be conclusively disassociated from his noise exposure in service.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for a bilateral hearing loss disability is warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 3.303, 3.304; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss disability is granted.





____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


